J-A32037-17
J-A32038-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

   IN RE: C.S.W. and C.L.W., MINORS      :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                     v.                  :
                                         :
                                         :
                                         :
                                         :
   APPEAL OF: T.N.L., MOTHER             :   No. 1045 MDA 2017

                      Appeal from the Decree May 31, 2017
               in the Court of Common Pleas of Lancaster County
                     Orphans’ Court at No(s): 1317 of 2016
                                  1318 of 2016


  IN RE: C.S.W. and C.L.W., MINORS       :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                     v.                  :
                                         :
                                         :
                                         :
  APPEAL OF: A.M.W., FATHER              :
                                         :   No. 1054 MDA 2017

                      Appeal from the Decree May 31, 2017
               in the Court of Common Pleas of Lancaster County
                     Orphans’ Court at No(s): 1317 of 2016
                                  1318 of 2016

BEFORE:    OTT, DUBOW, and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                 FILED JANUARY 29, 2018

      In these consolidated appeals, T.N.L. (Mother) and A.M.W. (Father)

appeal from the decree entered May 31, 2017, in the Court of Common Pleas

of Lancaster County, which terminated involuntarily their parental rights to

their minor children, C.S.W. (born in 2011), and C.L.W. (born in 2013)

(collectively, Children). We affirm.

*Retired Senior Judge assigned to the Superior Court.
J-A32037-17
J-A32038-17

        [Children] first came to the attention of the [Lancaster County
        Children and Youth Social Service Agency (“the Agency”)] due to
        serious truancy concerns for another child[1] living in the same
        household. [At that time, Children were living in the home with,
        among others, Father and Mother in a residence owned by
        paternal grandfather]. During their investigation, the Agency
        became aware of a string of domestic violence incidents involving
        the parents as well as drug use by the parents.         Father was
        arrested for an incident on October 12, 2014, and charged with
        simple assault and harassment. At the time, Mother reported that
        Father knocked her unconscious and had been abusing her for
        several months. The investigating police officer observed a cut on
        Mother’s head and blood stains on her shirt. Though Mother
        recanted her allegations of abuse by Father at the hearing on his
        charges, Father pled guilty to one count of harassment. Mother
        has since credibly testified that Father inflicted physical violence
        on her during their relationship. Domestic disturbances were a
        regular occurrence in the home prior to the placement of
        [C]hildren; from October 12, 2014, to February 1, 2015, the police
        investigated nine reported incidents.

Orphans’ Court Opinion, 7/25/2017, at 1-2.               Additionally, on January 28,

2015, Mother “was drug screened and tested positive for Oxycodone.”

        Based upon the foregoing, on February 3, 2015, the Agency filed for

physical and legal custody of Children. On February 12, 2015, following a

shelter care hearing, Children were placed in the Agency’s physical custody,

and on April 9, 2015, the Agency received legal custody of Children when they

were adjudicated dependent.2 With the initial objective of reunifying Children




____________________________________________


1   Father is not the biological father to this child.

2 The Agency was given temporary legal custody on February 12, 2015,
following the shelter care hearing. See Shelter Care Order, 2/19/2015.

                                           -2-
J-A32037-17
J-A32038-17

with their parents, both Mother and Father were provided with a permanency

plan.

        Mother and Father failed to make significant progress on their
        reunification plan. At the first permanency review hearing, held
        on July 22, 2015, Mother and Father had made minimal progress
        and had been minimally compliant. At the second review hearing
        on December 11, 2015, Father had minimal, and Mother had no,
        compliance and progress. At the third review hearing on June 16,
        2016, Mother and Father both had minimal compliance and
        progress. Just prior to the latter hearing, Father threatened to
        harm Mother if the review hearing did not go well for him. Th[e
        orphans’ c]ourt noted in its Permanency Review Order from the
        June 16, 2016, hearing that “the reported threats [Father] sent to
        Mother less than a week prior to this hearing indicate a lack of
        true change on his part.” Mother’s contact with [C]hildren was
        limited to phone calls as approved by a therapist at that time due
        to Mother’s lack of contact with the Agency since August 2015.
        On August 31, 2016, [C]hildren moved into their current,
        potentially permanent, resource home. At the final permanency
        review hearing, held on December 1, 2016, Mother’s and Father’s
        minimal compliance and progress resulted in the suspension of all
        visitation with [C]hildren. At that time[,] Mother had three active
        warrants for her arrest. Father did not attend this hearing despite
        receiving appropriate notice.

Id. at 2-3.

        On June 15, 2016, the Agency petitioned to terminate the parental rights

of Father and Mother pursuant to 23 Pa.C.S. §2511(a)(1), (2), (5), (8) and

(b). The orphans’ court presided over the hearings which were held on March

23, 2017, and May 31, 2017. Over the course of the two days seven witnesses

testified, including Mother; Father; paternal grandfather; Richard Wheeler,

director of Wellness Counseling Associates; Robert Pratt, case supervisor;

Nicole Seroky, a court appointed special advocate (CASA); and Lisa Sallad, a

counselor at Samara House. Children were not present at the hearings, but

                                       -3-
J-A32037-17
J-A32038-17

Children’s joint guardian ad litem was present at both hearings.3              Upon

completion of the testimony, the orphans’ court issued a decree terminating

involuntarily Mother’s and Father’s rights to Children. On June 29, 2017, and

June 30, 2017, respectively, Mother and Father timely filed notices of appeal,

along with concise statements of errors complained of on appeal.

       On appeal, Mother and Father both argue that the orphan’s court abused

its discretion in terminating their parental rights.4 Mother’s Brief at 8; Father

Brief at 2.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.
____________________________________________


3It appears from a review of the transcript, that court-appointed counsel for
Children did not attend the first hearing on March 23, 2017. The record is
devoid of any reference or reason as to why counsel was not in attendance.

4 Children’s guardian ad litem and court-appointed counsel filed responses to
these appeals. Children’s legal representative submitted a statement on
behalf of Children to reiterate as he had at the termination hearing, “that after
having explained the nature of these proceedings and possible outcomes to
[C]hildren in a manner reasonably believed to be best understood by
[C]hldren, [C]hildren were not able to and did not articulate a position that
they wanted to take in these proceedings.” Legal Representative of Children’s
Statement at 1. The guardian ad litem supports the termination of Mother’s
and Father’s parental rights. Guardian Ad Litem Brief in Appeal of Mother at
1-2; Guardian Ad Litem Brief in Appeal of Father at 3-4.

                                           -4-
J-A32037-17
J-A32038-17


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in [subs]ection 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to [subs]ection 2511(b): determination of
     the needs and welfare of the child under the standard of best
     interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

address these appeals sequentially.

Mother’s Appeal

     Mother presents four questions for this Court’s consideration.

     I.     Whether the [orphans’ c]ourt erred when it terminated
            Mother’s rights?

     II.    Whether the [orphans’ c]ourt erred in concluding that
            Mother had, by conduct continuing for more than six []
            months, evidenced a settled purpose of relinquishing a
            parental claim to [Children] and had refused or failed to
            perform her parental duties.

     III.   Whether the [orphans’ c]ourt erred in concluding that the
            evidence clearly and convincingly established that the
            repeated and continued incapacity, neglect, or refusal of
            Mother had caused [Children] to be without essential
            parental care, control and subsistence necessary for their
            physical and mental well-being and that the conditions and
            causes of the incapacity, neglect, or refusal cannot or will
            not be remedied by Mother?


                                      -5-
J-A32037-17
J-A32038-17


        IV.   Whether the [orphans’ c]ourt erred in finding that
              terminating Mother’s parental rights would best serve the
              needs and welfare of [Children]?

Mother’s Brief at 8.5

        The orphans’ court terminated Mother’s parental rights to Children

pursuant to subsections 2511(a)(1), (2), (5), (8) and (b).      For the reasons

cited in footnote 5, and because we need only agree with the court as to any

one subsection of 2511(a) in order to affirm,6 we address only Mother’s issue

pertaining to the court’s decision to terminate under subsection 2511(a)(1),

which provides as follows.

        (a) General rule.--The rights of a parent in regard to a child may
        be terminated after a petition filed on any of the following
        grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
____________________________________________


5 Although Mother sets forth four issues in her questions presented, her
argument section is not divided into equally as many parts. See Pa.R.A.P.
2119(a) (“The argument shall be divided into as many parts as there are
questions to be argued.”). Indeed, although presented as an issue on appeal,
Mother does not address or contest the orphans’ court’s finding that
“terminating Mother’s parental rights would best serve the needs and welfare
of” Children, within the argument section of her brief. Mother’s Brief at 8.
See Giant Food Stores, LLC v. THF Silver Spring Dev., L.P, 959 A.2d 438,
444 (Pa. Super. 2008) (“The Rules of Appellate Procedure state unequivocally
that each question an appellant raises is to be supported by discussion and
analysis of pertinent authority.”) (quotation marks and citation omitted). This
Court has emphasized that it is the obligation of the appellant to present
arguments that are sufficiently developed for our review. In re R.D., 44 A.3d
657, 674 (Pa. Super. 2012). “We will not act as counsel and will not develop
arguments on behalf of an appellant.” Id. (quotation omitted). Accordingly,
we find this claim waived.
6   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -6-
J-A32037-17
J-A32038-17

            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1).

      To meet the requirements of subsection 2511(a)(1), “the moving party

must produce clear and convincing evidence of conduct, sustained for at least

the six months prior to the filing of the termination petition, which reveals a

settled intent to relinquish parental claim to a child or a refusal or failure to

perform parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008)

(citing In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). The

court must then consider “the parent’s explanation for his or her conduct” and

“the post-abandonment contact between parent and child” before moving on

to analyze subsection 2511(b). Id. (quoting In re Adoption of Charles

E.D.M., 708 A.2d 88, 92 (Pa. 1998)).

      Here, Mother argues the trial court erred in terminating her parental

rights because she “was making progress on her plan” and addressing the

issues that led to Children’s placement. Mother’s Brief at 12. Specifically,

Mother avers at “the time of the termination hearing [she] had completed

drug treatment, [] was working[,] and [] had secured appropriate housing.

Although Mother had not completed her plan at the time of the termination

hearing, she had made significant progress towards her goals.” Id.

      With respect to her conduct before the filing of the termination petition,

Mother testified that prior to the suspension of her visitation with Children,

she did not attend visits because she “was in active addiction.”            N.T,


                                      -7-
J-A32037-17
J-A32038-17

5/31/2017, at 112. Mother did admit that she was not in contact with the

agency from June 2015 to August 2016, and during that time she was aware

and did receive notice that a termination petition was filed by the Agency. Id.

at 130.   Mother also acknowledged that the completion of the treatment

programs she participated in all “occurred after the time the petition was filed

to terminate” her parental rights. Id. at 131.

      The orphans’ court set forth the following in support of termination.

            Mother admitted to the finding of dependency in April 2015
      but did not make substantial progress on her plan until after she
      received notice of the filing of the termination petition [on June
      15, 2016]. Mother did not contact the Agency from June 2015 to
      June 2016. She failed to [address timely] her mental health,
      substance abuse, domestic violence, parenting, financial stability,
      and housing issues; her objectives were incomplete at the time of
      the termination petition filing. Mother was minimally cooperative
      with the Agency.

            Mother did not make progress on her mental health and
      substance abuse goals. Per a March 19, 2015, biopsychosocial
      evaluation Mother was recommended to attend outpatient mental
      health and substance abuse treatment for no less than a year.
      Mother disappeared for approximately a year between July 2015
      and July 2016 with the Agency having no knowledge of her
      whereabouts. Mother claims to have last abused drugs on July 4,
      2016.

            Mother failed to complete her domestic violence goals or
      even enroll in domestic violence counseling prior to August 1,
      2016. Mother did not notify the Agency about her domestic
      violence treatment program or give the Agency an opportunity to
      speak with her domestic violence counselor at Samara House until
      December 1, 2016.

             Mother made little progress on her commitment and
      parenting goals. Mother last visited [Children] on July 28, 2015.
      Her visits were suspended on December 1, 201[6]. She did not


                                     -8-
J-A32037-17
J-A32038-17

      complete any parenting classes prior to being notified of the
      termination petition in June 2016.

             Mother did not have consistent income prior to the filing of
      the termination petition. The Agency had no record of Mother
      working at the time of filing. The Agency first received pay stubs
      from Mother after August 1, 2016. Mother did not have consistent
      housing prior to the filing of the termination petition. Prior to June
      2016, Mother reported that she was living with Father. Father
      testified that they separated shortly after [Children] were placed
      into Agency care. Mother did not testify about any other housing
      prior to entry into her treatment programs in June 2016.

Orphans’ Court Opinion, 7/25/2017, at 5-6.

      The orphans’ court’s conclusions are supported by the record. Although

we are cognizant that Mother began to make progress and complete some of

her goals prior to the termination hearing, subsection (a)(1) requires the court

to focus on the “six months immediately preceding the filing of the petition.”

23 Pa.C.S. § 2511(a)(1) (emphasis added).

      In the six months prior to the filing of the termination petition in June

2016, Mother’s whereabouts were unknown, as Mother failed to stay in contact

with the Agency. N.T, 5/31/2017, at 130. The Agency reported that they

“had minimal cooperation and contact with [Mother]”. N.T., 3/23/2017, at

55. Most significantly, Mother last visited with the Children in July 2015. Id.

at 60. Eventually, in December 2016, Mother’s visitations were suspended for

lack of contact and failure to show up for visits. Id.

      Additionally, Mother self-reported that she last used drugs in July 2016.

N.T, 5/31/2017, at 107. In fact, prior to the filing of the termination petition,

it appears Mother was non-compliant and made very little progress towards

                                      -9-
J-A32037-17
J-A32038-17

her reunification goals. N.T., 3/23/2017, at 55-61. This includes a failure to

complete (1) mental health and substance abuse treatment; (2) domestic

violence treatment; (3) her income and housing objective; and (4) her

commitment objective to Children. Id.

        Therefore, we conclude that the orphans’ court did not err in finding that

that the “parent by conduct continuing for a period of at least six months

immediately preceding the filing of the petition either has evidenced a settled

purpose of relinquishing parental claim to a child or has refused or failed to

perform parental duties.” 23 Pa.C.S. § 2511(a)(1).

Father’s Appeal

        The orphans’ court terminated Father’s parental rights to Children

pursuant to subsections 2511(a)(1), (2), (5), (8) and (b). Father contends

the orphans’ court erred “when it found that the [Agency] had proven, by clear

and convincing evidence, that Father’s conduct satisfied the statutory grounds

for termination.” Father’s Brief at 2. Specifically, Father avers, inter alia, that

he had completed all objectives set forth in the child permanency plan. Id.

at 6-22.


        In his brief, Father does not challenge the termination of his parental

rights pursuant to subsection 2511(b). Therefore, we analyze the orphans’

court’s decision pursuant to subsection 2511(a) only.7 Here, we analyze the
____________________________________________


7   In doing so,



                                          - 10 -
J-A32037-17
J-A32038-17


court’s decision to terminate under subsection 2511(a)(8), which provides as

follows.

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                           ***

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

____________________________________________




       [w]e acknowledge that panels of this Court have sometimes relied
       on In re C.L.G., 956 A.2d 999 (Pa. Super. 2008) (en banc), to
       address Section 2511(b), even where the appellant has made no
       effort to present a challenge regarding that section. In C.L.G., this
       Court affirmed an order involuntarily terminating the appellant
       mother's parental rights. We initially analyzed the trial court's
       decision to terminate pursuant to Section 2511(a)(8). We
       concluded that the evidence supported the court’s decision, and
       then proceeded to address Section 2511(b), even though the
       appellant mother did not present any challenge regarding that
       section. This Court did not provide an explanation for its decision
       to address Section 2511(b). We merely stated: “Although Mother
       does not challenge the trial court's analysis of Section 2511(b),
       we proceed to address this issue nonetheless.” Id. at 1010. We
       do not read C.L.G. to require consideration of Section 2511(b) in
       every appeal from a decree involuntarily terminating parental
       rights. This Court did not hold that consideration of Section
       2511(b) was necessary in C.L.G., nor did we cite any authority in
       support of our decision to address Section 2511(b) sua sponte.


In re M.Z.T.M.W., 163 A.3d 462, 466 n.3 (Pa. Super. 2017).



                                          - 11 -
J-A32037-17
J-A32038-17



23 Pa.C.S. § 2511(a)(8).

      Subsection 2511(a)(8) represents the determination that “a parent’s

basic constitutional right to the custody and rearing of his … child is converted,

upon the failure to fulfill … parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In the Interest of K.Z.S., 946 A.2d 753, 759-60 (Pa. Super.

2008) (quoting In re B.N.M., 856 A.2d 847, 856 (Pa. Super. 2004)).

      Instantly, by the time the Agency filed a petition to terminate Father’s

parental rights in June 2016, Children had been out of Father’s care for well

over a year.    See N.T. 3/23/2017, at 51 (“[C]hildren were placed in the

physical custody of the Agency on February 12[], 2015. Legal custody of the

children was obtained by order of the Court of Lancaster on April 9[], 2015.”).

      Once the 12–month period has been established, the court must
      next determine whether the conditions that led to the [children’s]
      removal continue to exist, despite the reasonable good faith
      efforts [the Agency] supplied over a realistic time period.
      Termination under [subs]ection 2511(a)(8) does not require the
      court to evaluate a parent’s current willingness or ability to
      remedy the conditions that initially caused placement or the
      availability or efficacy of [the Agency’s] services.

K.Z.S., supra at 759 (quoting In re Adoption of K.J., 936 A.2d 1128, 1133

(Pa. Super. 2007)).

      The orphans’ court offered the following analysis:

             The permanency plan goals for Father related to domestic
      violence, mental health, substance abuse, parenting, financial
      stability, housing, and commitment. Though Father made efforts
      to complete his plan, he regularly refused to work with the Agency

                                      - 12 -
J-A32037-17
J-A32038-17

     and did not make any progress beside his initial evaluations for
     almost a year. At the time of the filing of the termination petition
     all of Father’s goals were incomplete.

           Father completed an evaluation at Triad Treatment
     Specialists (“Triad”) on May 5, 2015, due to the concerns related
     to substance abuse and domestic violence. Triad recommended
     that Father complete a mental health evaluation, drug and alcohol
     evaluation, domestic violence counseling, a batterer’s intervention
     program, and random drug tests. On June 30, 2015, upon the
     referral of the Agency, Father partially completed a psychological
     evaluation with Dr. Jonathan Gransee, who recommended that
     Father complete twenty-six sessions of weekly outpatient mental
     health services.

            Nearly six months after the evaluation with Dr. Gransee,
     Father on his own initiated treatment with Richard Wheeler of
     Wellness Counseling Associates (“Wellness”). He did not contact
     the Agency prior to doing so, and the Agency did not, and was not
     asked to, provide Wellness with information about Father’s
     situation. Mr. Wheeler was aware that a psychological evaluation
     had been performed, but did not know Dr. Gransee’s
     recommendations or ask the Agency for a copy of Dr. Gransee’s
     report. Mr. Wheeler did not receive a copy of the Triad report,
     and Father did not notify him that Triad had performed an
     evaluation. Mr. Wheeler testified that he “probably should have”
     requested Gransee’s report. Father completed fourteen hours of
     anger management education over two days, not therapy or
     counseling as had been recommended. The caseworker is not
     aware of any mental health treatment Father has completed.

            Father has a history of drug use. Mr. Wheeler testified that
     Father was evaluated by Wellness on May 7, 2016, for drug and
     alcohol use without the Agency providing information, and Father
     was diagnosed with cannabis misuse disorder/alcohol use
     disorder. The evaluation was based on Father’s self-report of past
     drug use. Wellness provided Father with six sessions of drug and
     alcohol counseling which he completed on June 17, 2016. Father
     has completed no other drug and alcohol counseling or treatment.
     When drug tested prior to his last visit on September 7, 2016,
     Father provided a cold urine sample that could not be tested.
     Though asked, Father did not provide another sample for testing.
     In the past, Father and Mother provided a child’s urine in place of
     their own to pass drug tests.

                                    - 13 -
J-A32037-17
J-A32038-17


           Father attended the domestic violence education program
     at Wellness from April 19, 2016, until June 2, 2016. Mr. Wheeler
     did not interview Mother, or receive information from the Agency.
     Mr. Wheeler clearly stated that these were educational sessions,
     and not therapy or counseling. Father has not reported any
     domestic violence treatment to the Agency.

           After his domestic violence educational classes and anger
     management training were complete on June 12, 2016, Father
     was involved in at least three incidents that indicate ongoing anger
     management issues. In mid-June 2016, Father threatened
     [M]other with serious bodily harm if he lost custody of [C]hildren.
     In July 2016, Father accused the CASA of lying on her report and
     when she declined to change her report he became angry enough
     that she was forced to hang up on him. In January 2017, Father
     was involved in a domestic violence incident with his paramour
     where he reportedly had a knife and flipped a table onto a child.
     Though the charges initially filed were later dropped, Mr. Wheeler
     indicated that an incident such as the one alleged in January 2017
     between Father and Father’s paramour would cause him to
     recommend further counseling and treatment for Father. Father
     received no domestic violence treatment or counseling since he
     completed the program at Wellness on June 2, 2016.

           Father’s housing goal is incomplete. Paternal grandfather
     owns the residence Father claims as his home. At one point,
     paternal grandfather evicted Father from this home. Father has
     been absent from the residence for significant periods of time, but
     claims that he will return when [C]hildren are returned to him.
     Father did not reside in his home for several months due to
     renovations which were completed in December 2016. Father
     does not have a written lease to the property. In March 2017, the
     Agency sent multiple certified and first-class letters to Father to
     the address that were returned unclaimed and undeliverable. The
     Agency has also been unsuccessful in its attempts to speak with
     someone at the residence. Father has never established a home
     for [C]hildren to return to, despite receiving strong
     encouragement to do so.

            Father claims that his income has been stable throughout
     this case, but he did not provide the necessary information to the
     Agency to verify his claim. Father did not submit any pay stubs to
     the Agency until March 2017. During the last two years, Father

                                    - 14 -
J-A32037-17
J-A32038-17

      has only provided evidence of two months’ worth of consistent
      work.     Father’s visits with [C]hildren were infrequent and
      inconsistent prior to the suspension of visitation on December 1,
      201[6]. Father did[ not] visit between July and December in
      2015. Father claimed that this was due to his difficult work
      schedule, but he never provided the Agency with a schedule to
      help his caseworker facilitate his visits. Even if Father’s lack of
      visitation in 2015 was due to his difficult work schedule, the
      paucity of visits in 2016 is inexplicable. From January 1 until
      December 1, 2016, Father visited [C]hildren only eleven times.
      During that time, Father was permitted to visit every other week.
      Father provided no explanation for his minimal contact with
      [C]hildren during this period and did not ask the Agency to
      increase his visits. Father scheduled a visit on November 8, 2016,
      at which the resource family, the CASA, and [C]hildren were
      present, but Father did not show up or call to cancel. Neither child
      had much of a reaction to missing a visit with Father.

Orphans’ Court Opinion, 7/25/2017, at 6-10 (citations omitted).

      While Father asserts he has taken steps towards the completion of the

permanency goals, maintaining that he has made “substantial progress” with

his parenting plan, Father’s Brief at 5, the orphans’ court found, inter alia, that

Father had yet to address sufficiently his issues with domestic violence, which

had contributed to Children’s initial removal and placement.        The orphans’

court’s conclusions are supported by the record.

      Specifically, although Father was supposed to attend domestic violence

counseling, he only completed domestic violence educational classes and

anger management.       N.T., 3/23/2017, at 7.     Mr. Wheeler, the director of

Wellness, testified that the classes Father attended were educational and




                                      - 15 -
J-A32037-17
J-A32038-17

therefore, constitute neither therapy nor counselling.8    Id. at 13-14.    The

Agency received no report from Father that he completed any domestic

violence treatment other than the educational classes cited supra, nor is the

Agency aware of any mental health treatment. N.T., 5/31/2017, at 50-51.

       Most troubling is the testimony elicited at the termination hearing that

after Father had completed these classes, he was “involved in at least three

incidents that indicate ongoing anger management issues[,]” which included

reported domestic violence.9 Orphans’ Court Opinion, 7/25/2017, at 8. See

also N.T., 5/31/2017, at 77 (Ms. Serosky, Children’s CASA, testified that

Mother showed her text messages from Father “telling her she’d better pick

out her casket if he loses custody of [Children].”); id. at 91 (Ms. Serosky

testified that a phone call in July 2016 with Father “escalated to the point”

that she terminated the phone call when Father accused Ms. Serosky of lying

on a report, telling her she “needed to change it before we got into court.”);

____________________________________________


8The information received by Wellness was all self-reported by Father. Id. at
39.

9 We are not persuaded by Father’s argument that his domestic violence and
anger management issues do not pose a threat to Children. See Father’s Brief
at 8 (“Anger, especially when not directed at the child, does not preclude a
parent from caring for his child.”). As noted by the orphans’ court with respect
to C.S.W.: “The relationship between [C.S.W.] and Father is strained by the
child’s memories of domestic abuse perpetrated by Father against Mother.
[C.S.W.] vividly remembers at least one domestic violence incident where
Father physically attacked Mother. The child made an unsolicited comment to
the CASA that she did not want to go to a home where there is yelling, fighting,
and hitting.” Orphans’ Court Opinion, 7/25/2017, at 11 (citations omitted).



                                          - 16 -
J-A32037-17
J-A32038-17

and id. at 18 (A Childline report indicated that there was a domestic violence

incident10 where Father “had a knife and flipped a [t]able onto a child.”).11

       Lastly, the orphans’ court determined that termination of Father’s

parental rights was in the best interest of Children.

       The [c]ourt believes that the best interest of [Children] is served
       by their remaining in their foster home and being adopted.
       [C]hildren have been in care for more than twenty-seven months.
       When placed into Agency care in February 2015, [C.S.W.] was
       three years old and C.L.W. was one year old; they are now six and
       four years old, respectively.     [Children] cannot wait for an
       indefinite period without the stability and devotion of an
       appropriate and final family to see if [] Father will finally be able
       to provide an appropriate home. They have not lived with Mother
       and Father for more than two years. [C]hildren deserve an
       environment which will provide them with the love, care, and
       concern of an appropriate family.



____________________________________________


10 When questioned about the fact that this incident was later categorized as
“unfounded,” the case supervisor indicated that it was still listed as a factor
related to domestic violence “because of the fact that just because the
girlfriend chose not to come to court doesn’t mean it didn’t happen.” N.T.,
5/31/2017, at 19. Even without this incident, for the reasons cited supra, we
find sufficient evidence exists to terminate Father’s rights pursuant to
subsection (a)(8).

11 In response, Father argues that “the anger incidents alluded to by the
[orphans’] court … are wholly false not [sic] at all clear from the record.”
Father’s Brief at 9.     In support, Father mostly attacks the credibility
determinations made by the orphans’ court after hearing the aforementioned
testimony. Id. at 9-11. It is well-settled that this Court may not “second
guess the trial court and impose its own credibility determinations and
judgment; instead we must defer to the trial judges so long as the factual
findings are supported by the record and the court’s legal conclusions are not
the result of an error of law or an abuse of discretion.” In re C.M.C., 140
A.3d 699, 704 (Pa. Super. 2016).



                                          - 17 -
J-A32037-17
J-A32038-17

            Though some bond exists between the parents and
     [C]hildren, it has been frayed and weakened to the point of non-
     existence by the parents’ behavior during the last two years.
     []Father visited eleven times in 2016, and even when he did visit
     he was not always focused on [C]hildren. At Father’s final visit on
     September 7, 2016, [C.S.W.] held back and wanted to be carried
     into the visit by her resource mother. [C.S.W.] was only willing
     to go into the visit if the CASA came back with her. The
     relationship between [C.S.W.] and Father is strained by [C.S.W.’s]
     memories of domestic abuse perpetrated by Father against
     Mother.    [C.S.W.] vividly remembers at least one domestic
     violence incident where Father physically attacked Mother.
     [C.S.W] made an unsolicited comment to the CASA that she did
     not want to go to a home where there is yelling, fighting, and
     hitting.

           [C]hildren have been placed together in their current home
     since August 31, 2016, and are doing well in placement. Their
     home is a stable and loving resource. [C]hildren are doing very
     well in school and their community. [C.S.W.] is receiving art
     trauma therapy at school. Per the CASA, [Children] are absolutely
     attached to their resource parents.

           Both the CASA and the guardian ad litem support the
     termination of the parental rights of [] Father. During the more
     than two years since her appointment, the CASA visited [C]hildren
     at least monthly, far more often than either parent. Based on her
     extensive observations during the last two years, the CASA
     believes that parental rights termination is in the best interest of
     [C]hildren, and that neither child will suffer emotional harm in
     doing so. It is clear to th[e orphans’ court] that the best interest
     of these children will be served by [] Father’s rights being
     terminated and [Children] being adopted.

Orphans’ Court Opinion, 7/25/2017, at 10-12 (citations omitted). We see no

reason to disturb the orphans’ court’s findings, which are supported by the

record.

     [B]y allowing for termination when the conditions that led to
     removal of a child continue to exist after a year, the statute
     implicitly recognizes that a child’s life cannot be held in abeyance
     while a parent attempts to attain the maturity necessary to

                                    - 18 -
J-A32037-17
J-A32038-17

     assume parenting responsibilities. The court cannot and will not
     subordinate indefinitely a child’s need for permanence and
     stability to a parent's claims of progress and hope for the future.

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

     Accordingly, we conclude that the orphans’ court did not err in finding

that that the “conditions which led to the removal or placement of [Children]

continue to exist.” 23 Pa.C.S. § 2511(a)(8).

     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating the parental rights of Mother and Father.

We therefore affirm the court’s May 31, 2017 decree.

     Decree affirmed.

     Judge Dubow joins.

     Judge Ott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/18




                                   - 19 -